DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Election/Restrictions
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on April 19, 2021.
Claims 1-10 and 17-20 are presented for examination.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 


(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application (e.g., claim 20) that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 20 is objected to because of the following informality: improper punctuation.
To be specific, claim 20 is objected to because it does not conclude with a punctuation mark.  To cure the instant deficiency, Examiner suggest that Applicant amend claim 20 to conclude its language with a punctuation mark, such as a period (“.”).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
To be specific, claims 1, 3 and 17 incorporate inter alia more than one instance of the following recitation: “a certifying signature of the template....”  However, it is unclear whether the multiple instances of this recitation refer to the same element or different certifying signatures.
In addition, claims 2-10 and 18-20 are rejected for failing to cure the foregoing deficiency of their respective base claim 1 or 17.
inter alia the following limitation: “the electronic object.”  However, there is insufficient antecedent basis for this limitation in the claims.  Therefore, to cure the instant deficiency, Examiner suggests that Applicant amend the disputed limitation as follows: “the electronic form object....”
In addition, claim 20 is also rejected for indefiniteness because it invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  For example, although (1) paragraphs 24 and 51 of the Specification disclose a merge “operation” and (2) paragraphs 42, 43, 44, 51 and 52 disclose a merge “module,” the Specification fails to actually “disclose an algorithm for performing” the claimed function (i.e., merging).  See MPEP § 2181(II)(B).  Therefore, claim 20 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 



(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 9, 10 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fifield et al. (US 7,689,900 B1, hereinafter Fifield) in view of Gaurav et al. (US 2006/0206502 A1, hereinafter Gaurav) further in view of Liu et al. (US 2006/0167905 A1, hereinafter Liu) further in view of Boyer et al. (US 2007/0288857 A1, hereinafter Boyer).
Regarding claims 1 and 17, Fifield teaches a computing system (col. 13, lns. 45-55 “The embodiments of the invention...are implemented...in a computing system”) comprising:
one or more processors (col. 1, lns. 22-35 “using a word processor to edit the [] transcript”; note: Fifield’s computing system may include a “processor,” namely a “word processor” [see: col. 1, lns. 22-35]); and

means for receiving a request to certify a document associated with an electronic form, the document is associated with session data that can be altered and persisted without invalidating a certifying of the document (col. 11, lns. 1-22 “selectable ‘verification’ or ‘validation’ button that, when activated, initiates a process to verify the integrity of the electronic transcript...metadata not essential to the integrity of the electronic transcript, such as format metadata or other extraneous information, can be altered without effecting the integrity of the electronic document”; note: a “certification request” is “received” when Fifield’s “button” is “activated” [see: col. 11, lns. 1-22]); and
means for selectively granting the request to certify the document (col. 11, lns. 1-22 “selectable ‘verification’ or ‘validation’ button that, when activated, initiates a process to verify the integrity of the electronic transcript”; note: Fifield’s “button” may “selectively grant” certification requests because the “button” is “selectable” [see: col. 11, lns. 1-22]).
However, Fifield does not explicitly disclose: wherein the document is a template, wherein the template includes a restore state attribute indicating whether the template is associated with session data that can be altered and persisted without invalidating a 
In an analogous art, Gaurav teaches:
a document includes a restore state attribute indicating whether the document is associated with session data that can be altered and persisted without invalidating a certifying of the document (¶ 44 “system 200 can employ stored protocol/restore state attribute...to permit changes to field, component, and/or subcomponent values/session data”; ¶ 41 “using data manipulation technology, such as an XML document/form editor”; note: Gaurav’s foregoing feature for permitting “changes” enable’s Gaurav’s session data to be “altered and persisted,” and it is implicit that Gaurav’s session data cannot be “altered and persisted” without using a such a feature to permit such “changes” [see ¶ 41, 44 and claim 11], also note that Gaurav’s “message” may be a “document” [see ¶ 6, 41] and that the “validation” of Gaurav’s message/document is a “certifying” [see ¶ 41]); and
means (206, FIG. 2) for determining that a value of the restore state attribute indicates that the document is associated with session data that can be altered and persisted without invalidating a certifying of the document (¶ 43 “processor 206 [] determines/analyzes data...generated by schema generator 204”; ¶ 44 “employ stored protocols and/or algorithms to...permit changes to field, component, and/or subcomponent values”; note: it is implicit that Gaurav’s stored protocols (e.g., a restore state attribute value(s)) can be determined [see ¶ 43, 44]).

However, Fifield in view of Gaurav does not explicitly disclose: wherein the certifying of the document is a certifying signature of the document, and wherein the document is the template.
In an analogous art, Liu teaches: wherein a document (200, FIG. 2) is a template (205, FIG. 2) (¶ 61, 60 “form 200 comprising a template (bottom) layer 205”).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Liu for providing a document with a template (i.e., a bottom layer).  The teachings of Liu, when used with the existing system of Fifield in view of Gaurav’s ability to have a document altered and persisted without invalidating its certifying, will provide the system with the benefits of a template—such as efficiency and uniformity—by enabling a template of the system’s document to be altered and persisted without invalidating its certifying. Therefore, 
However, Fifield in view of Gaurav further in view of Liu does not explicitly disclose, yet Boyer teaches: wherein a certifying of a template is a certifying signature of the template (¶ 16 “create a presentation template signature; such a signature could be used to certify a correct form application to the end user”; note: Boyer expresses a desire, in the art of UI forms, “to create a presentation template signature...to certify a correct form application to the end user” [see ¶ 16], also note that Boyer only intends for such a “digital signature” to be invalidated when its “UI appearance changes in an important way” [see ¶ 6]).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Boyer for using a signature to certify that a template is valid.  The teachings of Boyer, when used within the certifying of the system of Fifield in view of Gaurav further in view of Liu’s template, will make the system more user-friendly by having it use a signature to indicate to an end user that the system’s template is valid.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Regarding claim 2, Fifield in view of Gaurav further in view of Liu further in view of Boyer teaches all of the limitations of claim 1, as previously stated, and further teaches: wherein the value of the restore state attribute is a manual restore state attribute comprising a script to restore persisted session data that has been altered (Gaurav ¶ 41 “using data manipulation technology, such as an XML document/form 
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Gauruv for a protocol for enabling a script to manually restore an invalid alteration to persisted session data.  The teachings of Gauruv, when used with the system of Fifield in view of Gaurav further in view of Liu further in view of Boyer’s restore state attribute value, will enable the system to manually restore an invalid alteration to persisted session data, when the alteration is not restored automatically.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Regarding claim 3, Fifield in view of Gaurav further in view of Liu further in view of Boyer teaches all of the limitations of claim 1, as previously stated, and further teaches: wherein determining the value of the restore state attribute indicates that the template is associated with session data that can be altered and persisted without invalidating a certifying signature of the template is based on one or more actions coded into the template (Boyer ¶ 17 “an attribute called ‘state’ is added...The state attribute contains an XPath expression”; Boyer ¶ 16, 18 “If the state attribute is not applied...by the form/template author, then the form/template author has indicated that the switch state need not be preserved/altered and persisted”; Boyer ¶ 23 “a ‘repeat’ construct [] 
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Boyer for using an action coded into a form or template to determine that a value of a restore state attribute indicates that session data of the form or template can be altered and persisted without invalidating a certifying signature of the form or template.  The teachings of Boyer, when used within the system of Fifield in view of Gaurav further in view of Liu further in view of Boyer’s restore state attribute feature, will improve efficiency by enabling session data of the system’s template to be preserved/altered and persisted.   Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Regarding claim 4, Fifield in view of Gaurav further in view of Liu further in view of Boyer teaches all of the limitations of claim 3, as previously stated, and further teaches: wherein the one or more actions coded in to the template include a restore action and a validate action (Fifield: col. 11, lns. 1-22 “initiates a process/action to validate/verify the integrity of the electronic transcript/document”; Gaurav ¶ 6, 41 “documents/messages can undergo a comprehensive validation process/action”; Liu ¶ 61, 60 “template data validation framework”; Boyer ¶ 25, 24 “a ‘ref’ attribute 44 that 
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Boyer for having one or more actions (such as a restore action) coded into a form or template, in order to indicate how the form or template’s session data may be altered and persisted.  The teachings of Boyer, when used with the validate action of the system of Fifield in view of Gaurav further in view of Liu further in view of Boyer’s template, will make the template more robust and improve the integrity of its data by having requirements (such as validation criteria) coded into the template itself.   Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Regarding claim 5, Fifield in view of Gaurav further in view of Liu further in view of Boyer teaches all of the limitations of claim 4, as previously stated, and further teaches: wherein the restore action specifies items of the session data to overly onto the electronic form such that only specified session data items are restored (Boyer ¶ 16, 18 “If the state attribute is not applied...then...the switch state need not be preserved”; Boyer ¶ 17, 23, 24 “a ‘ref’ attribute 44 that restores/resets its UI data context to be...its initial UI context/item”; Boyer ¶ 25 “state attribute 48 is evaluated relative to the UI...for which [] row of UI controls was generated...expression ‘@case’ 50 selects/specifies the ‘case’ attribute...The content of that attribute is matched to the content of the id attributes of the case...and the case with the matching id is selected/specified”; Boyer ¶ 
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Boyer for specifying which item(s)/field(s) to overly session data onto.  The teachings of Boyer, when used within the system of Fifield in view of Gaurav further in view of Liu further in view of Boyer’s restore state attribute feature, will make the system more dynamic by providing its template with a customized restore state attribute value.   Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Regarding claims 6 and 20, Fifield in view of Gaurav further in view of Liu further in view of Boyer teaches all of the limitations of claims 1 and 17, as previously stated, and teaches further comprising: means for merging application data with the template associated with the electronic form to form an electronic form object including saved application data associated with the electronic form (Boyer ¶ 28 “information about the switch state merges/overlies from the data layer to the presentation layer”; note: Boyer’s saved data may be overlaid/merged into an electronic form [see Boyer ¶ 28, 25, 24]).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Boyer for overlying/merging data into an electronic form.  The teachings of Boyer, when used within the system of Fifield in view of Gaurav further in view of Liu further in view of Boyer’s electronic form, will improve the system’s efficiency by enabling it to generate an electronic form from 
Regarding claim 7, Fifield in view of Gaurav further in view of Liu further in view of Boyer teaches all of the limitations of claim 6, as previously stated, and further teaches: wherein a restore action script specifies items of the session data to overly onto the electronic object such that only specified session data items are restored (Gaurav ¶ 41 “using data manipulation technology, such as an XML document/ form editor”; Gaurav ¶ 44 “system 200 can employ stored protocol/restore state value... to permit changes to field, component, and/or subcomponent values”; Boyer ¶ 16, 18 “If the state attribute is not applied...then...the switch state need not be preserved”; Boyer ¶ 17, 23, 24 “a ‘ref’ attribute 44 that restores/resets its UI data context to be...its initial UI context/item”; Boyer ¶ 25 “state attribute 48 is evaluated relative to the UI...for which [] row of UI controls was generated...expression ‘@case’ 50 selects/specifies the ‘case’ attribute...The content of that attribute is matched to the content of the id attributes of the case...and the case with the matching id is selected/specified”; Boyer ¶ 28 “information about the switch state overlies/flows from the data layer to the presentation layer”; note: Gaurav’s functionality for implementing “changes” [see Gaurav ¶ 41, 44 and claim 11] may be provided by a “script,” such as Guarav’s “XML document/form editor” [see Gaurav ¶ 41], also note that Boyer may specify session data items to overly onto an electronic form [see Boyer ¶ 28, 25, 24, 23 and FIG. 4]).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Gauruv for having a script 
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Boyer for specifying session data to overly onto an electronic object/form.  The teachings of Boyer, when used within the electronic object/form of the system of Fifield in view of Gaurav further in view of Liu further in view of Boyer’s script, will improve the script’s efficiency by having it overly session data onto the system’s electronic object/form, thereby eliminating the need to create the data in order for the script to generate the system’s electronic object/form.   Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Regarding claim 9, Fifield in view of Gaurav further in view of Liu further in view of Boyer teaches all of the limitations of claim 1, as previously stated, and further teaches wherein the session data comprises one or more of: values associated with unbound fields, overridden calculations, and visual characteristics of the electronic form (Fifield: col. 11, lns. 1-22 “session data/metadata not essential to the integrity of the electronic transcript, such as format metadata or other extraneous information, can be altered without effecting the integrity of the electronic document”; note: a “format” is a “visual characteristics of [Fifield’s] electronic form” [see: col. 11, lns. 1-22]).

Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Liu for a PDF form.  The teachings of Liu, when used within the system of Fifield in view of Gaurav further in view of Liu’s electronic form, will improve the form’s interoperability by having it employ a standardized format such as PDF.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Regarding claim 18, Fifield in view of Gaurav further in view of Liu further in view of Boyer teaches all of the limitations of claim 17, as previously stated, and further teaches: wherein the request to certify the template is granted when the value of the restore state attribute indicates the template is associated with session data that can be altered and persisted without invalidating a certifying signature of the template (Fifield: col. 11, lns. 1-22 “selectable ‘verification’ or ‘validation’ button that, when activated/ requested, grants/initiates a process to certify/verify the integrity of the electronic transcript...metadata not essential to the integrity of the electronic transcript, such as format metadata or other extraneous information, can be altered without effecting the integrity of the electronic document”; note: it is implicit that, in order to use its feature, Fifield must include some “means” of indicating that alterations to its “extraneous information” does not invalidate an electronic document’s certification [i.e., its integrity], 
Regarding claim 19, Fifield in view of Gaurav further in view of Liu further in view of Boyer teaches all of the limitations of claim 17, as previously stated, and further teaches: wherein the request to certify the template is not granted when the value of the restore state attribute fails to indicate the template is associated with session data that can be altered and persisted without invalidating a certifying signature of the template (Fifield: col. 11, lns. 1-22 “selectable ‘verification’ or ‘validation’ button that, when activated/requested, grants/initiates a process to certify/verify the integrity of the electronic transcript...metadata not essential to the integrity of the electronic transcript, such as format metadata or other extraneous information, can be altered without effecting the integrity of the electronic document”; note: Fifield’s background implies that there is no indication that Fifield’s invention (e.g., Fifield’s “selectable ‘verification’ or ‘validation’ button”) is disclosed by its prior art, thus, Fifield’s prior art fails to indicate a document is “associated with session data that can be altered and persisted without invalidating a certifying signature of the template,” also note that it is implicit from the foregoing that—within Fifield’s prior art—a request a to certify a document would go unfulfilled due to the absence of Fifield’s “selectable ‘verification’ or ‘validation’ button” [see Fifield: col. 1, lns. 36-57]).
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fifield in view of Gaurav further in view of Liu further in view of Boyer further in view of Reaume et al. (US 2006/0143545 A1, hereinafter Reaume).

determining the value of the restore state attribute is set to automatic (Boyer ¶ 16, 17, 18, 23, 24 “a ‘ref’ attribute 44 that restores/resets its UI data context to be...its initial UI context”; Boyer ¶ 25 “state attribute 48 is evaluated relative to the UI...for which [] row of UI controls was generated...expression ‘@case’ 50 selects/specifies the ‘case’ attribute...The content of that attribute is matched to the content of the id attributes of the case...and the case with the matching id is selected”; Boyer ¶ 28 “information about the switch state flows from the data layer to the presentation layer”; note: the value of restore state attribute 42 must be “determined” in order for Boyer’s automatic responses to occur [see Boyer ¶ 23, 24, 25, 28 and FIG. 4]);
the value of a state attribute indicates that a template is associated with session data that can be altered and persisted without invalidating a certifying signature of the template (Fifield: col. 11, lns. 1-22 “selectable ‘verification’ or ‘validation’ button that, when activated/ requested, grants/initiates a process to certify/verify the integrity of the electronic transcript...metadata not essential to the integrity of the electronic transcript, such as format metadata or other extraneous information, can be altered without effecting the integrity of the electronic document”; note: it is implicit that, in order to use its feature, Fifield must include some “means” of indicating that alterations to its “extraneous information” does not invalidate an electronic document’s certification [i.e., its integrity], otherwise Fifield’s user(s) may not use the feature because they would be unaware that such a feature even exists [see Fifield: col. 11, lns. 1-22]); and

Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Gauruv for having a restore state attribute value include a manual setting.  The teachings of Gauruv, when used with the system of Fifield in view of Gaurav further in view of Liu further in view of Boyer’s restore state attribute value, will make the system more dynamic by enabling it system to manually restore an invalid alteration to persisted session data, when the alteration is not restored automatically.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Boyer for having a restore state attribute value include an automatic setting that can be determined.  The teachings of Gauruv, when used with the system of Fifield in view of Gaurav further in 
However, Fifield in view of Gaurav further in view of Liu further in view of Boyer does not explicitly disclose, yet Reaume teaches: suggesting (110/112, FIG. 1) to set a state to manual (¶ 21 “decision making process...provides the probability...that an automatic reset will resolve...When the probability...[or] confidence...is too low that an automatic reset will resolve...a manual reset at 112 is recommended”).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Reaume for, when a system determines that a fault state of a machine of the system is not being restored/resolved automatically, having the system suggest/recommend that the fault state is restored/ resolved manually.  The teachings of Reaume, when used with the system of Fifield in view of Gaurav further in view of Liu further in view of Boyer’s features for restoring persisted data that is invalidly altered, will help improve the efficiency of the system’s restoring of persisted data, by only having the system suggest a manual restoration of persisted data that is invalidly altered, when it cannot be restored automatically.  Therefore, Examiner concludes that it would have been obvious for one of ordinary skill in the art to arrive at the above-claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalish Bell whose telephone number is (571) 272-5294.  The examiner can normally be reached on 9am-5pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALISH K BELL/Examiner, Art Unit 2432
        /Jeffrey Nickerson/        Supervisory Patent Examiner, Art Unit 2432